In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-20-00075-CV



  UPSHUR COUNTY APPRAISAL DISTRICT, Appellant

                           V.

    MUSTANG GAS COMPRESSION, LLC, Appellee




         On Appeal from the 115th District Court
                Upshur County, Texas
                Trial Court No. 475-17




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                               MEMORANDUM OPINION

        On February 8, 2021, the parties filed a motion to abate this appeal pursuant to Rule

42.1(a)(2)(C) of the Texas Rules of Appellate Procedure for purposes of effectuating their

settlement agreement. See TEX. R. APP. P. 42.1(a)(2)(C). By order dated February 22, 2021, we

granted that motion and abated the matter with instructions to the parties that, if and when they

effectuated their settlement agreement, they were to file a motion to reinstate and dismiss this

appeal. The parties have filed a motion to reinstate and dismiss the appeal, informing this Court

that their settlement has been effectuated. We grant the parties’ motion, reinstate the appeal, and

dismiss it.

        Accordingly, we dismiss this appeal.




                                                 Josh R. Morriss, III
                                                 Chief Justice

Date Submitted:       April 6, 2021
Date Decided:         April 7, 2021




                                                2